                             Case 1:21-cr-00265-CKK Document 20 Filed 07/20/21 Page 1 of 1




                                                   UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF COLUMBIA
                                                         (Filed Electronically)


                       CRIMINAL ACTION NO. 1:21CR-265-CKK
                       UNITED STATES OF AMERICA,                                                            PLAINTIFF,


                       vs.


                       MICHAEL ORANGIAS,                                                                 DEFENDANT.



                              AGREED ORDER TO MODIFY CONDITION OF PRE-TRIAL RELEASE

                              THIS CAUSE came to be heard by the agreement of both parties to remove the condition

                       of pre-trial release that Mr. Orangias must notify and obtain permission of PSA of any travel outside

                       of the Western District of Kentucky. This Court having reviewed this matter and being duly advised

                       in the premises, finds as follows and enters this order;

                              IT IS HEREBY ORDERED that Mr. Orangias is permitted to travel outside of the

                       Western District of Kentucky to the Southern portion of Indiana without prior permission, as these

                       locations are very close to one another and many residents of Louisville, Kentucky routinely travel,

                       shop and frequent, the Southern portion of Indiana.

                              IT IS FURTHER ORDERED that the remainder of pre-trial conditions shall remain in full

                       force and effect.



                       s/ Laura R. Wyrosdick                                 s/ Christopher D. Amore
                       Assistant Federal Defender                            Assistant United States Attorney



   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                      1
